DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 16 and 18 each depend from claim 15, which is now canceled.  Claims 16 and 18 are considered incomplete (see MPEP 608.01(n)).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1,4,7,10,11,14,17,20,21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Abele et al. (US 2009/0326733) in view Smith (“Ratio of Circumference to Diameter.” Elementary Trigonometry. Second Edition, Revised and Enlarged., by James Hamblin. SMITH, Rivingtons, 1870, pp. 7) in view of Kreyszig (Advanced Engineering Mathematics Sixth Edition, John Wiley & Sons, 1988).

Regarding claims 1,11 and 21, Abele et al. teach:
A vehicle comprising: 

a speed sensor for determining a first vehicle speed, the first vehicle speed being determined based on a circumference (paragraph [0033]; sensor ME1 determines speed based on circumference); 
an inertial sensor (paragraph [0029]; accelerometer); and 
a processor for: 
determining a second vehicle speed based on information from the inertial sensor and information from a satellite based system (paragraph [0029]); 
determining that a difference between the first and second vehicle speeds is statistically significant (paragraphs [0036] and [0041]-[0044]); 
determining a distribution of data points (paragraphs [0041]-[0044]); and 
responsively adjusting the wheel radius value (paragraphs [0037] and [0044]).
Abele further teaches a adjusting the wheel circumference with an accelerometer and a global position system (paragraphs [0029]-[0045], Fig 3).  Abele also teaches calculating a mean deviation (DV*) and subsequently determining threshold checks ([paragraphs [0041]-[0042], Fig 3).

Abele et al. do not explicitly teach a speed sensor for determining a first vehicle speed, the first vehicle speed being determined based on a wheel radius.
However, Smith demonstrates that circumference and radius are related and that calculations involving one can be done with the other.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the vehicle speed determination of Abele et al. using 
Abele et al. and Smith do not explicitly teach a vehicle wherein determining a standard deviation of the distribution of data points; and determining that a particular data point is greater than a threshold percentage of the standard deviation.
Kreyszig (p. 1201, 1211-1213) teaches the concept of calculating the mean of data points, standard deviation and distribution of data points with a focus on multiple sigma limits (multiple standard deviations from the mean). 
Since no numeric “threshold percentage” is claimed, nor any specific formula is described in applicant’s specification (See application specification paragraph [0026]), the broadest reasonable language of a “threshold percentage” could be one standard deviation, which equates to 100% of the standard deviation.   Abele teaches finding a deviation whether DV, DVmin or DVmax, or DV*, but not specifically a “standard” deviation.  Thus, any of these variables in Abele equate to a threshold percentage of deviation.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to to determine a standard deviation to the device Abele and Smith in order to uniformly and effectively determine how close a set of data points to an average. 

Regarding claims 4 and 14, Abele et al., Smith and Kreyszig teach all the elements of claims 1 and 11, respectively.  Abele et al. further teach a vehicle wherein 


Regarding claims 7,17, and 23, Abele et al., Smith and Kreyszig teach all the elements of claims 1,11 and 21, respectively.  Abele et al. and Smith further teach a vehicle wherein determining that the particular data point is greater than the threshold percentage of the standard deviation comprises determining that a most recent data point is greater than the threshold percentage of the standard deviation (see Abele et al. at paragraphs [0034]-[0035]; the most recent DV data point is compared to the reference DV).

Regarding claims 10 and 20, Abele et al., Smith and Kreyszig teach all the elements of claims 1 and 11, respectively.  Abele et al. further teach a vehicle wherein responsive to adjusting the wheel radius value, resetting, by the processor, a stored distribution of data points representing differences between the first and second vehicle speeds is reset (Fig. 3; paragraph [0044]; all wheel circumferences are re-determined).

Allowable Subject Matter
Claims 6,8,22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claims 25-27 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY CHAD MORGAN whose telephone number is (571)270-7652. The examiner can normally be reached Mon, Wed-Fri 6-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JCM/Examiner, Art Unit 2864                                                                                                                                                                                                        
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864